Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00209-CR

                                         Ramon DAVIDSON,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009CR11312W
                           Honorable Lorina I. Rummel, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 5, 2015

DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

Do not publish